On February 9, 2010, the defendant was sentenced for violations of the conditions of a deferred sentence to ten (10) years in the Montana State Prison, with eight (8) years suspended, for the offense of Criminal Mischief, a felony. This sentence shall run concurrently with the sentence imposed in Cause No. DC-06-458. The Court recommends that the Defendant be screened for the pre-release program as soon as possible and that the Sentence Review Board review the report submitted by Dr. Shea attached to the Pre-Sentence Investigation Report.
On August 5,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. However, his case manager, Aaron Hedges, appeared via teleconference and spoke on behalf of the defendant. The defendant was represented by Eric Olson. The state was not represented.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division *74that the sentence shall be affirmed.
Done in open Court this 5th day of August, 2010.
DATED this 13th day of August, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.